Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction
The election of Apricot kernel oil for as the carrier oil for (A), cannabinoid as the elected lipophilic active agent for (B), and polyvinyl alcohol as the elected film forming polymer for (C), and EDTA as the elected chelating agent for (D) remain acknowledged. 

					Claim Status
Claims 1, 3-5, 7-8, 10-11, 13-16, 18, and 21-27 are pending. Claims 2, 6, 9, 12, 17, 19-20 are canceled. Claims 1, 3-5, 7-8, 10-11, 13-16, 18, 21-27 are examined in accordance to the elected species. The amendment filed on 10/13/2021 in response to the Non-Final office Action of 05/13/2021 is acknowledged and has been entered.


Action Summary
Claims 1, 3-5, 7-8, 10-11, 13-16, 18, and 22 rejected under 35 U.S.C. 103 as being un-patentable over Allen et al. (US2016/0051510 A1) in view of Finley et al. (WO2016/123475 A1), Carrier oil and dosing, 2016, and Garti et al. (WO2018/061007 A1) are maintained, but modified and revisited in light of the fact that Applicant admitted that the claimed surface pH from about 4 to less than 5.5 as amended is the characteristics or properties of oral dosage film .  
Claims 21 and 24-26 rejected under 35 U.S.C. 103 as being un-patentable over Allen et al. (US2016/0051510 A1) in view of Finley et al. (WO2016/123475 A1), Carrier oil and dosing, 2016, and Garti et al. (WO2018/061007 A1) as applied to claims 1, 3-4, 7-8, 10-11, 13-16, 18, and 22 in further view of Bala et al., Int J Pharm Investig. 2013 Apr-Jun; 3(2): 67–76 are withdrawn and included with the modified and revisited 103 rejection below in light of the fact that Applicant admitted that the claimed surface pH from about 4 to less than 5.5 as amended is the characteristics or properties of oral dosage film which is reflected by the combined quantity of carrier oil and the active from about 25% to about 40% (wt/wt).  
Claims 1, 3-5, 7-8, 10-11, 13-16, 18 provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-17 of co-pending Application No. 16/675,867 (reference application) in view of Allen et al. (US2016/00515510 A1), Garti et al. (WO2018/061007 A1), and Bala et al., Int J Pharm Investig. 2013 Apr-Jun; 3(2): 67–76 are withdrawn in view of the fact the copending application no 16/675,867 has been abandoned. 

Affidavit
The Declaration by Nadine Paiement filed on 10/13/2021 is insufficient to overcome the rejection of claims 1, 3-5, 7-8, 10-11, 13-16, 18, 21-27. The Declaration argues that the claimed oral dosage films are required to possess specific properties in order to achieve the high loading of oil phase while preserving the film characteristics, such as reduced stickiness and adhesiveness, and improved stability. This unexpected characteristic is reflected in the contact In response, the Examiner finds the Declarant’s argument not persuasive. Specifically, Allen et al. clearly teaches a system that includes: (a) multiple thin films (e.g., multiple oral dissolvable films), each in direct contact with at least one other thin film, and each independently described herein; (b) packaging material enclosing the multiple thin films; and (c) printed indicia located on the packaging material; wherein the multiple thin films do not readily stick to another, see para [0026]. Additionally, Allen et al. teaches the thin film described herein provides for a stable, durable and quick dissolving dosage form, see para [0004]. Therefore, the characteristics asserted by Applicant are taught by the prior art. 
Applicant argues that the oral dosage form has a high loading of about 25% to about 40% (wt/wt) of carrier oil and active while the contact angle of the film is from about 39 degrees to about 90 degrees. As taught in detail in the application, for example at par [0138] and [0140]. It was not known that such combination of specific properties of the oral dosage form allows for the high loading of an active and carrier oil, and thus solves the solubility problem and significantly improves its bioavailability, while providing an oral film with reduced stickiness and adhesiveness, and improved stability. Specifically, to achieve these advantages, the oral dosage form comprises: an unbuffered oil in water emulsion based continuously cast film layer comprising a carrier oil, a safe and effective amount of an amphiphilic pharmaceutical active and a water soluble film forming polymer (claim 1); or a film layer comprising a safe and effective amount of a lipophilic active, a carrier oil, a water soluble film forming polymer, and a combination of surfactants including a small-molecule In response, the Examiner finds the Declarant’s argument not persuasive. It may well be true that some of the asserted properties or characteristic are not recognized by the cited prior art in combination. However, since the claimed oral film (i.e. cannabinoids as the amphiphilic/lipophilic active in the amount up to 65% (wt/wt), a carrier oil (lipid in the amount 0-22% wt/wt), polyvinyl alcohol (the water-soluble film forming polymer), and a surfactant or a mixture of surfactant such as sorbitan, and polysorbate are obvious over the teaching of the combined references, said characteristics/properties would necessarily flow over the teachings of the combined references absent evidence to the contrary. The Declaration has not presented evidence that the asserted properties/characteristics would not naturally flown from the combining teaching of the prior art references. 
Furthermore, the Declarant argues that the surprising properties of the oral film have been clearly demonstrated in Tables and par. [0140]-[0144] of the instant specification. In response, the Examiner does not dispute the fact that the surprising properties of the claimed oral film have been demonstrated in tables 5-11 of the instant specification. However, the Examiner contends asserted properties are not commensurate in scope with the claim. Specifically, Tables 5-11 show very specific formulations with very specific amount of each ingredients. The instant claim broadly recites a carrier oil, broadly recites an ampiphilic/lipophilic pharmaceutical active, broadly recites a water-soluble film forming polymer, and broadly recites a combination of surfactants including a small molecule surfactant selected from polysorbate and sorbitan, and a phospholipid as long as the quantity of carrier oil and lipophilic pharmaceutical active is from about 25% to about 40% wt/wt. As such, the asserted surprising or unexpected properties of the claimed oral film are not commensurate in scope with the claim. The claim does not recite any amount and any specific safe and effective lipophilic/amphiphilic pharmaceutical active, any amount and any specific carrier oil, any amount and any specific water-soluble film forming polymer, and any amount and any specific surfactant or a combination thereof. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, the rejection set forth below clearly addresses the asserted properties and clearly provides the reason for combining the references 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7-8, 10-11, 13-16, 18, 21-27 are rejected under 35 U.S.C. 103 as being un-patentable over Allen et al. (US2016/0051510 A1) in view of Finley et al. (WO2016/123475 A1), Carrier oil and dosing, 2016, and Garti et al. (WO2018/061007 A1).
Allen et al. teaches  thin film (e.g., an oral dissolvable film) that includes: (a) about 2-24 wt. % solvent, (b) about 40-50 wt. % binder, (c) about 0-22 wt. % wt. % lipid, (d) about 3-22 wt. % emulsifier, (e) up to about 65 wt. % botanical extract, (f) about 0-15 wt. % wt. % dough conditioner, (g) about 0-10 wt. % flavoring agent, (h) about 0-40 wt. % sweetener, (i) about 0-1.0 wt. % dye or pigment, (j) about 0-20 wt. % powder coating on at least one external surface, and (k) about 0-0.1 wt. % preservative. Allen et al. teaches the solvent can be water or ethanol, see para [0363] and the emulsifier includes at least one of glycerin, ethoxylated monoglycerides, and ethoxylated diglycerides, see para [0167]. Moreover, Allen et al. teaches "Active ingredient" refers to botanical extracts of plant matter (alternatively referred to as "raw botanical extracts (RBEs)" or "raw botanical extracts (RBEs) of cannabinoids"). The thin film can administered, e.g., to a human patient in need of a treatment of a disease or disorder by the administration of the active ingredient (botanical extract). The botanical extract can include kavalactones, tetrahydrocannabinols (THCs) (the isomers of tetrahydrocannabinol), cannabidiol (CBD), and/or cannabinoids, see para [0064]. The cannabinoids of the prior art would be considered an amphiphilic pharmaceutical active and a lipophilic active. The thin film described herein can optionally further include a muco-adhesive agent that includes polyvinyl alcohol, see para [0047]. The polyvinyl alcohol taught by Allen et al. would be considered a water-soluble film forming polymer absent evidence to the contrary. Allen et al. also teaches that the binder includes pectin among others, see para [0139]. The amount of the pectin as the binding agent of the prior art would effective to provide targeted enteric delivery of the lipophilic active to the colon or large intestine upon administration absent evidence to the contrary. The emulsifier includes glycerin, see para [0167]. While the prior art does not specifically teach glycerin is a viscosity modifier, the glycerin taught by the prior art would be considered a viscosity modifier because the instant specification teaches glycerin as one of the examples of the viscosity modifier, see para [0106]. Allen et al. further teaches the lipid includes at least one of almond oil, argan oil, avocado oil, canola oil, cashew oil, castor oil, cocoa butter (e.g., deodorized cocoa butter oil), coconut oil, colza oil, corn oil, cottonseed oil, grape seed oil, hazelnut oil, hemp oil, hydroxylated lecithin, lecithin, linseed oil, macadamia oil, mango butter, marula oil, mongongo nut oil, olive oil, palm kernel oil, palm oil, peanut oil, pecan oil, perilla oil, pine nut oil, pistachio oil, poppy seed oil, pumpkin seed oil, rice bran oil, safflower oil, sesame oil, shea butter, soybean oil, sunflower oil, walnut oil, grape seed oil, and watermelon seed oil, see para [0155]. The combined quantity of carrier oil and cannabinoid extract from about 25% 
Allen et al. does not teach apricot kernel oil. Moreover, Allen et al. does not teach a combination of surfactants including a small molecule surfactant selected from polysorbate and sorbitan, and a phospholipid.
Finley et al. teaches research has shown the ability of cannabinoids and other compounds found in cannabis to stimulate bone growth, relieve pain, aid sleep, inhibit bacterial cell growth, inhibit cancer cell growth, and alleviate or otherwise reduce the symptoms of cancer, see para [0003]. Finley et al. teaches a cannabis oil composition comprising a cannabis oil extract and a quantity of vitamin E, wherein the quantity of vitamin E is at least about 30% w/w based on the total weight of the composition and wherein the quantity of vitamin E is an amount sufficient to reduce the viscosity of the composition to less than about 3500 cP., see claims 21-23. The vitamin E reads on the claimed viscosity modifier. Moreover, Finley et al. teaches the composition further comprising one or more ingredients selected from the group a carrier oil, and a combination thereof, see claim 24. Finley et al. also teaches the cannabis oil extract contains cannabinoids, see para [0028]. Additionally, Finley et al. teaches the carrier oils are added to the cannabis oil including almond oil; aloe vera oil; apricot kernel oil; avocado oil; argan oil; calendula oil; carrot seed oil; castor oil; coconut oil; evening primrose oil; fish oils and oils rich in omega-3 fatty acids (e.g., algae, krill, flaxseed); grape seed oil; hazelnut oil; hemp seed oil; jojoba oil; macadamia oil; olive oil; raspberry seed oil; sesame oil; sunflower oil; walnut oil; wheatgerm oil; and combinations thereof, see para [0154]. The cannabinoids are present in amount of 0.1-3% (w/w), see para [0117]. Finley et al. teaches the carrier oil is typically present in an amount ranging from 5%-10% (w/w), or from about 20% to about 25% para [0154] & [0155]. Lastly, Finley et al. teaches the cannabis oil is diluted in a liquid, e.g., a carrier oil, see para [0161].
Carrier oils and dosing teaches carrier oils are used to aid in transportation of cannabinoids into the blood stream or tissue depending on the application, see page 2, first para. Moreover, Carrier oils and dosing teaches phytocannabinoids are fat soluble and will bind to the fat in a carrier oil. The method requires that 1 gram of cannabis oil be mixed into 19 grams of a carrier oil for a total of 20 grams. However, if you are treating cancer and are looking for a little extra help, you could use Apricot kernel oil which is high in linoleic and oleic acids which are essential fatty acids. Apricot kernel oil also contains vitamin B-17 or amygalin which is an anti-cancer agent on its own, see page 3 last para. 
Garti et al. teaches a cannabinoid-loaded formulation comprising at least one oil, at least one hydrophilic surfactant, at least one co- surfactant, and at least 0.1 wt% of at least one  refers to ionic or non-ionic surfactants having a hydrophilic nature, i.e. a surfactant having an affinity for water. Exemplary surfactants are sorbitan, and polysorbate among others, see page 7, fourth para. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute one of the lipid oil, for example, almond oil, argan oil, avocado oil as taught by Allen et al. with apricot kernel oil as taught by Finley et al. and further substitute the at least one of glycerin, ethoxylated monoglycerides, and ethoxylated diglycerides (surfactant) taught by Allen et al. with the at least one hydrophilic surfactant in this case a combination of sorbitan and polysorbate taught by Garti et al. to give Applicant’s claimed invention. One would have been motivated by the fact that not only Apricot kernel oil is an effective carrier oil that can aid in the transportation of cannabinoids but also Apricot kernel oil has anti-cancer effect as taught by Carrier oils and dosing and additionally, Finley et all teaches carrier oils such Apricot kernel oil can effectively solubilize cannabinoids, see para [0161] and para [0154]. One would also be motivated to substitute at least emulsifier (surfactant) for another because emulsifiers (Surfactants) are art-recognized equivalent. One would reasonably expect the substituting one of the lipid oils of Allen et al. with Apricot kernel oil to give an effective oral film that can have anti-cancer properties and desirable bioavailable properties. The cannabinoids of the pending claims would be considered an amphiphilic pharmaceutical active and a lipophilic active. The amount of the at least surfactant (emulsifier) in an amount of no more than 10% of the combined weight of the carrier oil and the active agent overlaps with that claimed as taught by the cited references in combination.  The substitution of surfactant 
Accordingly, the cited combined references do not expressly teach the claimed contact angle from about 39 degrees to about 90 degrees (claims 1, 4, 13-15, 23, and 26), the claimed pH (claims 5, 21, and 27), and the claimed film layer retains at least 95% of the oil and lipophilic active (claim 11). However, said limitations are characteristics or properties of the claimed formulation. Since the claimed formulation is obvious over the cited combination of prior art, said properties or characteristics would naturally flow from the teaching of the combined cited art. 
Lastly with respect to the claimed “wherein a disintegration time of the oral dosage form upon administration is from about 1 minutes to about 20 minutes.” said “wherein” clause appears to be a method step. Since the claim is interpreted to be a product, said method step in the product claims does not appear to further limit the structural components of the composition. Therefore, the composition is a composition which is met by the prior art. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir.1985).    
	Applicant’s argument and Response to Applicant’s argument
Applicant argument appears to be the same argument presented in the Affidavit section above. The same response applies. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628